DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I (claims 41-48 and 58, Fig(s).9, 10) is directed to a method, comprising: 
receiving a monitoring request message at an apparatus in a network outside of a neutral host network,
the monitoring request message comprising information defined to start a process to configure the neutral host network to monitor a selected Internet of things user equipment for specific events; and
in response to receiving the monitoring request message,
sending, from the apparatus and toward the neutral host network, a message comprising event monitoring configuration information corresponding to the monitoring request message, 
at least part of the event monitoring configuration information configured to cause a neutral host MME in the other network to monitor the selected user equipment for specific events.
Group II (claims 49-53 and 59, Fig.11) is directed to a method, comprising: 
Receiving, at an apparatus in a neutral host network, a message comprising information defined to configure an MME in the neutral host network to monitor a selected Internet of things user equipment for specific events; and 
in response to the received message, 
sending a message comprising the information from the apparatus toward the MME in the neutral host network. 
Group III (claims 54-57 and 60, Fig.12) is directed to a method, comprising: 
receiving, at an apparatus in a neutral host network, a message comprising an access point name for an access point in the neutral host network, the access point communicating with a user equipment, 
the message part of a connection establishment procedure for non-IP data delivery between a cellular network, the neutral host network, and the user equipment; and 
in response to the received message, 
sending another message comprising the access point name from the apparatus toward an MME in the neutral host network, 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of monitoring packets in a neutral host network, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the Barclay et al. (U.S. Patent Application Publication # 2014/0134996 A1). For example, Barclay et al. teach “a method is provided for supporting network monitoring of user equipment events.”(Fig(s).1-6; Paragraph [0006]) Also, Barclay et al. teach “The request is used to configure, activate, or deactivate delivery of reports from one or more entities in the PLMN to a monitor collection entity in response to the event(s).”(Paragraph [0006]) For example, Barclay et al. teach a method for “configuring one or more profiles in the HSS associated with the user(s) based on the request and providing the request to monitor the event(s) associated with the user(s) to one or more serving nodes for user equipment associated with the user(s).”(Abstract)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
3.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALVADOR E RIVAS/
Examiner, Art Unit 2479

February 22, 2021